QUESTION: May a city council conduct regularly scheduled bus tours of the city accompanied by the city staff, if the tours are open to the public and advance notice is given, without violating the Sunshine Law and, if so, must minutes be recorded?
SUMMARY: A regularly scheduled bus tour by a city council with the city staff of various city projects and works where informal discussions of city matters take place does not violate the Sunshine Law (s. 286.011, F. S.) when the tours are open to the public, adequate advance notice is given, reasonable opportunity to attend is afforded the public, and adequate minutes are promptly recorded and available for inspection. According to your letter, the North Miami City Council has decided that it would be beneficial for its members to tour the city regularly with city staff members in order to keep abreast of various city projects. The council has adopted Resolution No. 1757 which provides that the council will take a bus tour of the city on the Saturday prior to the first city council meeting of each month. Legal notices announcing the bus tour are posted on the city hall bulletin board and in both post offices several days before the date of the tour. In addition, members of the news media are notified of each tour and an agenda is prepared which sets forth the locations to be visited. The tours are open to both the press and public. The overall purpose of the tours is to keep the city council abreast of various city projects and public works and to provide an opportunity for the city staff to discuss city matters informally with members of the city council. Although the council does not officially convene as a group during the tour, two or more council members could find themselves engaged in discussions on some matters on which foreseeable action may be taken by the city council. The general nature of the tours, therefore, is akin to that of an informal "workshop meeting" which has been held to be within the purview of s. 286.011, F. S. City of Miami Beach v. Berns, 245 So.2d 38 (Fla. 1971); Board of Public Instruction of Broward County v. Doran, 224 So.2d 693 (Fla. 1969). Accord: Attorney General Opinions 074-62 and 074-94. When the requisite advance notice has been given and a reasonable opportunity for the public to attend exists, there is no violation of the Government in the Sunshine Law. See Hough v. Stembridge, 278 So.2d 288 (3 D.C.A. Fla., 1974). The Supreme Court has stated in City of Miami Beach v. Berns, supra, at 41, that "a secret meeting occurs when public officials meet at a time and place to avoid being seen or heard by the public." The bus tours as outlined in your letter are not "secret meetings" within this definition since they are open to both public and press and reasonable notice of each trip is posted several days in advance of the date of the tour. The second part of your question relates to the recording of minutes of meetings of public bodies covered by the Sunshine Law. Section286.011(2), F. S., states: "The minutes of a meeting of any such board or commission of any such state agency or authority shall be promptly recorded and such records shall be open to public inspection." In AGO 074-62, this office held that minutes were required for workshop meetings and that such minutes should be promptly recorded and available for inspection. Even though the city council does not convene formally as a body during the bus tours, minutes are still required under the Sunshine Law. These minutes should indicate each place visited, the general purpose for the stop, general nature of discussions with the staff, and any tentative proposals or recommendations made. Upon transcription they should be recorded and available for public inspection. I am of the opinion, therefore, that the city council may continue the bus tours as provided for in the aforecited ordinance provided that there is adequate advance notice thereof to the public and reasonable opportunity for the public to attend and minutes are taken and promptly recorded pursuant to s.286.011, F. S.